June 23, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
THE UNIVERSITY OF TEXAS HEALTH SCIENCE CENTER AT HOUSTON,
                         Appellant

NO. 14-14-00628-CV                          V.

                        JERRY CHEATHAM, Appellee
                     ________________________________

        This cause, an interlocutory appeal from the trial court’s order denying
appellant The University of Texas Health Science Center at Houston’s plea to the
jurisdiction, signed July 17, 2014, was heard on the transcript of the record. We
have inspected the record and find error. We therefore order the trial court’s order
REVERSED and RENDER judgment dismissing appellee Jerry Cheatham’s
claims against appellant for lack of subject matter jurisdiction.

      We further order that all costs incurred by reason of this appeal be paid by
appellee.

      We further order this decision certified below for observance.